DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 17 and 20 are objected to because of the following informalities: Claim 5, line 2 recites a “spine” when it appears it should actually read “spline”. Claim 17 recites “the method of claim 10” while claim 20 recites “the method of claim 5”.  Claims 10 and 5 are apparatus claims while claims 17 and 20 are method claims.  It appears both claims should actually depend from claim 15 which is a method claim.  For purposes of compact prosecution claims 17 and 20 will be treated as if depending from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 10 and 15 include the limitation “the clamps configured to engage one of the facing sheets such as the maintain the insulation envelope in place”.  It is not clear what applicant intends to claim with this limitation.  It is possible the phrase should read “so as to maintain” and for purposes of compact prosecution will be so interpreted.  Appropriate correction is required.  
	Claim 7 recites “wherein the plurality of angled splines is limited to a lone radial spline”.  It is not clear how a plurality of any entity can also be a lone entity.  The claim seems to contradict itself.  The claim will be interpreted as best understood as set forth in the rejection below in order to ensure compact prosecution. 
	Claim 14 depends from claim 14, making the scope of claim 14 impossible to determine. For purposes of compact prosecution, claim 14 will be treated as if dependent from claim 13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6298555 B1 to Vincenti (Vincenti) in view of United States Patent Application Publication No. 2019/0309981 A1 to Nolin (Nolin).

With regard to claim 1, Vincenti discloses a fastening channel  (Vincenti, title, abstract) configured for use in insulating uninsulated ductwork (this limitation is treated as a statement of the field of intended use of the claimed apparatus. The uninsulated ductwork is not included as a portion of the claimed apparatus), the fastening channel comprising: 

    PNG
    media_image1.png
    670
    818
    media_image1.png
    Greyscale

a plurality of members (I/II, fig. 5, column 2, lines 63-66) forming one or more cavities (as shown in fig. 4, the plurality of members I and II form one or more cavities), the cavities configured to receive sections of a insulation envelope (15, fig. 4, column 3, lines 19-24 -- it is noted that the insulation envelope is not part of the claimed apparatus, since the cavities formed by the plurality of members of the apparatus are merely configured to receive sections of the board of the insulation envelope.), the insulation envelope formed from a duct board (BOARD, fig. 4, it is noted that the board becomes the insulation envelope after Vee cuts have been added and the board is held in place by the plurality of members of the fastening channel as described at column 3, lines 28-41), the duct board formed from a thermoplastic polymer sheet, a plurality of facing sheets and a layer of foam insulation (Vincenti does not disclose the specific details of the board that is used to define the insulation envelope.  Column 1, lines 18-24 describes a typical duct board of a rigid foamed plastic sandwiched between two sheets of metallic foil such as aluminum.  The use of an additional layer of thermoplastic polymer is not disclosed); and 
a plurality of angled splines (as indicated in annotated fig. 5) extending from the plurality of members (shown in the annotated figure) and forming a plurality of clamps (column 3, lines 12-15 describing a “ratchet effect”, the protrusion from the inside of members I and II that is noted in annotated fig. 5 above and the longitudinally extending arms of the members function as clamps as the angled splines are ratcheted down to squeeze the board.  Each opposing angled spline forms a clamp in combination with the ratcheting assembly), the clamps configured to engage one of the facing sheets such as the maintain the insulation envelope in place (the engagement of the plurality of clamps allows the plurality of members to frictionally engage the duct board).  
Vincenti does not explicitly state that the fastening channel is configured to receive a duct board having a thermoplastic outer layer, but it appears the width adjustment feature of Vincenti would allow the members to engage duct board having an outer facing thermoplastic layer.
Nolin discloses an insulated air transfer duct (Nolin, title, abstract), an analogous field of endeavor to Vincenti.  Nolin further discloses the use of a thermoplastic outer layer bounded to a rigid insulation layer (Nolin, paragraph 0012) that is resistant to weathering, aging, UV damage, Ozone degradation, and puncture (Nolin, paragraphs 0024-0028). It would have been obvious to one having ordinary skill in the art at the time of filing to ensure the fastening channel of Vincenti is configured to receive a duct board having an additional thermoplastic layer as taught by Nolin in order to make a more durable insulation envelope for an HVAC ducting system.

With regard to claim 2, Vincenti in view of Nolin discloses the fastening channel of Claim 1 as set forth above, but fails to further disclose wherein the fastening channel is a unitary, one-piece structure.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the fastening channel of Vincenti in view of Nolin as a unitary one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  The motivation for making the fastening channel unitary would arise once a standardized thermoplastic clad duct board is secured and the width adjustable feature of Vincenti in view Nolin is no longer needed and can be replaced with a cheaper single sized fastening channel.

With regard to claim 3, Vincenti in view of Nolin discloses the fastening channel of Claim 1 as set forth above, and further discloses wherein the fastening channel includes more than one radial spline (the distal pair of angled splines indicated in annotated fig. 5 above is considered to be the more than one radial spline while the other of the two sets will be considered to be more than one barb), and wherein the more than one splines all extend in the same direction from a base member (the splines extend away (and into the cavity) from the body of the base member as shown in annotated figure above).  

With regard to claim 4, Vincenti in view of Nolin discloses the fastening channel of Claim 3 as set forth above, and further discloses wherein a distance between the more than one radial spline is adjustable (the ratcheting clamp system is capable of adjusting the distance  between members as it can be successively ratcheted down to accommodate different thicknesses of duct boards).  

With regard to claim 5, Vincenti in view of Nolin discloses the fastening channel of Claim 4 as set forth above, and further discloses wherein the distance between the more than one radial spine is fixed by a fastener (the engagement of the teeth of the clamping mechanism, in the annotated figure above, fastens the two members together).  

With regard to claim 6, Vincenti in view of Nolin discloses the fastening channel of Claim 5 as set forth above, and as described above in the rejection of claim 5 wherein the fastener is a plurality of barbs (the ratchet type of clamping mechanism described at column 3, lines 12-15 describes a complementary saw-tooth form.  In that type of ratcheting mechanism the sawtooth configuration on one member will function as a plurality of pawls and the teeth on the other member will then be a plurality of barbs).  

With regard to claim 7 and in view of the 35 USC section 112(b) rejection above, Vincenti in view of Nolin discloses the fastening channel of Claim 1,  and further discloses wherein the fastening channel includes more than one radial spline, and wherein the plurality of angled splines is limited to a lone radial spline (as shown in the annotated figure above, the singular radial spline that extends into the cavity from each member (the distal pair of angled splines indicated in annotated fig. 5) is a lone radial spline per member that could still be a plurality of angled radial splines as required by the contradictory claim.  The arrangement is consistent with what is disclosed by applicant).  

With regard to claim 8, Vincenti in view of Nolin discloses the fastening channel of Claim 3 as set forth above, and further discloses wherein each of the more than one radial splines includes an angled spline (as shown in the annotated figure).  

With regard to claim 10, Vincenti discloses an insulation assembly (Vincenti, title, abstract describing a duct with a drip flange) comprising: 
an insulation envelope (the configuration of the board shown in fig. 3C, column 3, lines 19-41) configured to form a cavity (shown in fig. 3D the cavity is enclosed by the board 15 held the fastening channel), the cavity configured to receive a section of uninsulated ductwork (this statement of the field of intended use does not further limit the claimed apparatus beyond a requirement of being able to perform the function of receiving a section of uninsulated ductwork.  The device of Vincenti is capable of being used as externally clad insulation formed around an existing uninsulated ductwork), the insulation envelope formed from a duct board (BOARD, fig. 4, it is noted that the board becomes the insulation envelope after Vee cuts have been added and the board is held in place by the plurality of members of the fastening channel as described at column 3, lines 28-41), the duct board formed from a thermoplastic polymer sheet, a plurality of facing sheets and a layer of foam insulation (Vincenti does not disclose the specific details of the board that is used to define the insulation envelope.  Column 1, lines 18-24 describes a typical duct board of a rigid foamed plastic sandwiched between two sheets of metallic foil such as aluminum.  The use of an additional layer of thermoplastic polymer is not disclosed), the insulation envelope forming an opening (the space between portions 21 and 25 as shown in fig. 3C); and 
a fastening channel (Parts I and II on one side of the Gasket and Parts I and II on the other side of the Gasket shown in fig. 4) positioned within the opening of the insulation envelope (shown in fig. 3D) and having a plurality of members (I and II one side of the Gasket and I and II on the other side of the Gasket as shown in fig. 4 ) forming one or more cavities (shown in fig. 3D, the fastening channel forms a first cavity that is filled with portion 21 and a second cavity that is filled with portion 25 of duct board 15), the cavities configured to receive sections of a insulation envelope (as shown in fig. 3D), the fastening channel also having a plurality of angled splines (as indicated in annotated fig. 5 above)  extending from the plurality of members (shown in the annotated fig. 5 above) and forming a plurality of clamps (column 3, lines 12-15 describing a “ratchet effect”, the protrusion from the inside of members I and II that is noted in annotated fig. 5 above and the longitudinally extending arms of the members function as clamps as the angled splines are ratcheted down to squeeze the board.  Each opposing angled spline forms a clamp in combination with the ratcheting assembly), the clamps configured to engage one of the facing sheets such as the maintain the insulation envelope in place (the engagement of the plurality of clamps allows the plurality of members to frictionally engage the duct board).  
Vincenti does not explicitly state that the fastening channel is configured to receive a duct board having a thermoplastic outer layer, but it appears the width adjustment feature of Vincenti would allow the members to engage duct board having an outer facing thermoplastic layer.
Nolin discloses an insulated air transfer duct (Nolin, title, abstract), an analogous field of endeavor to Vincenti.  Nolin further discloses the use of a thermoplastic outer layer bounded to a rigid insulation layer (Nolin, paragraph 0012) that is resistant to weathering, aging, UV damage, Ozone degradation, and puncture (Nolin, paragraphs 0024-0028). It would have been obvious to one having ordinary skill in the art at the time of filing to ensure the fastening channel of Vincenti is configured to receive a duct board having an additional thermoplastic layer as taught by Nolin in order to make a more durable insulation envelope for an HVAC ducting system.


With regard to claim 11, Vincenti in view of Nolin discloses the insulation assembly of Claim 10 as set forth above, and Vincenti further discloses wherein the cavity within insulation envelope has a rectangular cross-sectional shape (figs. 3C and 3D of Vincenti).  

With regard to claim 12, Vincenti in view of Nolin discloses the insulation assembly of Claim 10 as set forth above, and further discloses wherein the fastening channel is adjustable for use with insulation envelopes having different thicknesses (the ratcheting clamp system is capable of adjusting the distance  between members as it can be successively ratcheted down to accommodate different thicknesses of duct boards).  

With regard to claim 13, Vincenti in view of Nolin discloses the insulation assembly of Claim 12 as set forth above, and further discloses wherein the fastening channel includes opposing radial splines (the distal pair of angled splines indicated in annotated fig. 5 above is considered to be opposing radial splines) having a distance therebetween that is fixed by a fastener (the engagement of the teeth of the clamping mechanism, in the annotated figure above, fastens the two members together).  

With regard to claim 14, Vincenti in view of Nolin discloses the insulation assembly of Claim 14 (actually claim 13 as asserted above in the 35 USC 112 (b) rejection) as set forth above, wherein the fastener is a plurality of barbs (the ratchet type of clamping mechanism described at column 3, lines 12-15 describes a complementary saw-tooth form.  In that type of ratcheting mechanism the sawtooth configuration on one member will function as a plurality of pawls and the teeth on the other member will then be a plurality of barbs).  

With regard to claim 15, Vincenti discloses a method (Vincenti, title, abstract) of insulating uninsulated ductwork (not disclosed) comprising the steps of: 
forming an insulation envelope (the configuration of the board shown in fig. 3C, column 3, lines 19-41) having a cavity (shown in fig. 3D the cavity is enclosed by the board 15 held the fastening channel), the cavity configured to receive a section of uninsulated ductwork (the cavity is capable of performing the function of receiving a section of uninsulated ductwork), the insulation envelope formed from a duct board (BOARD, fig. 4, it is noted that the board becomes the insulation envelope after Vee cuts have been added and the board is held in place by the plurality of members of the fastening channel as described at column 3, lines 28-41), the duct board formed from a thermoplastic polymer sheet, a plurality of facing sheets and a layer of foam insulation (Vincenti does not disclose the specific details of the board that is used to define the insulation envelope.  Column 1, lines 18-24 describes a typical duct board of a rigid foamed plastic sandwiched between two sheets of metallic foil such as aluminum.  The use of an additional layer of thermoplastic polymer is not disclosed), the insulation envelope forming an opening (the space between portions 21 and 25 as shown in fig. 3C); and 
positioning a fastening channel (Parts I and II on one side of the Gasket and Parts I and II on the other side of the Gasket shown in fig. 4) within the opening of the insulation envelope (show in fig. 3D), the fastening channel having a plurality of members (I and II one side of the Gasket and I and II on the other side of the Gasket as shown in fig. 4) forming one or more cavities (shown in fig. 3D, the fastening channel forms a first cavity that is filled with portion 21 and a second cavity that is filled with portion 25 of duct board 15), the cavities configured to receive sections of a insulation envelope (as shown in fig. 3D), the fastening channel also having a plurality of angled splines (as indicated in annotated fig. 5 above) extending from the plurality of members (shown in annotated fig. 5 above)   and forming a plurality of clamps (column 3, lines 12-15 describing a “ratchet effect”, the protrusion from the inside of members I and II that is noted in annotated fig. 5 above and the longitudinally extending arms of the members function as clamps as the angled splines are ratcheted down to squeeze the board.  Each opposing angled spline forms a clamp in combination with the ratcheting assembly), the clamps configured to engage one of the facing sheets such as the maintain the insulation envelope in place (the engagement of the plurality of clamps allows the plurality of members to frictionally engage the duct board).  
Vincenti fails to disclose both the application of the apparatus to an uninsulated ductwork and the use of a thermoplastic layer.
It is not clear that the step of applying the insulating structure to an existing uninsulated ductwork is a step of the claimed process or merely a description of the field of intended use. The uninsulated ductwork is not subsequently affirmatively recited in the claims (although the insulation envelope is described as “configured to receive a section of uninsulated ductwork” – a limitation that only requires the insulation assembly to be dimensioned relative to the uninsulated ductwork).
Nolin discloses an insulated air transfer duct (Nolin, title, abstract), an analogous field of endeavor to Vincenti.  Nolin further discloses the use of a thermoplastic outer layer bounded to a rigid insulation layer (Nolin, paragraph 0012) that is resistant to weathering, aging, UV damage, Ozone degradation, and puncture (Nolin, paragraphs 0024-0028). It would have been obvious to one having ordinary skill in the art at the time of filing to ensure the fastening channel of Vincenti is configured to receive a duct board having an additional thermoplastic layer as taught by Nolin in order to make a more durable insulation envelope for an HVAC ducting system.
Further, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the insulating assembly of Vincenti in view of Nolin to an existing uninsulated ductwork in an existing structure in order to allow a retrofit insulation installation and increase thermal efficiency of the existing HVAC system having the ductwork.

With regard to claim 16, Vincenti in view of Nolin discloses the method of Claim 15 as set forth above, and further discloses including the step of forming an insulation envelope having a cavity with a rectangular cross-sectional shape (figs. 3C and 3D of Vincenti).  

With regard to claim 17, Vincenti in view of Nolin discloses the method of Claim 10 as set forth above, and Vincenti further discloses including the step of adjusting the fastening channel for use with insulation envelopes having a different thickness (the ratcheting clamp system is capable of adjusting the distance  between members as it can be successively ratcheted down to accommodate different thicknesses of duct boards).  

With regard to claim 18, Vincenti in view of Nolin discloses the method of Claim 15 as set forth above, and further discloses wherein the fastening channel includes opposing radial splines (the distal pair of angled splines indicated in annotated fig. 5 above is considered to be opposing radial splines) having a distance therebetween that is fixed by a fastener (the engagement of the teeth of the clamping mechanism, in the annotated figure above, fastens the two members together).  

With regard to claim 19, Vincenti in view of Nolin discloses the method of Claim 18 as set forth above, and further discloses wherein the fastener is a plurality of barbs (the ratchet type of clamping mechanism described at column 3, lines 12-15 describes a complementary saw-tooth form.  In that type of ratcheting mechanism the sawtooth configuration on one member will function as a plurality of pawls and the teeth on the other member will then be a plurality of barbs).  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6298555 B1 to Vincenti (Vincenti) in view of United States Patent Application Publication No. 2019/0309981 A1 to Nolin (Nolin) in further view of United States Patent Application Publication No. 2010/0307628 A1 to Rowan et al. (Rowan).

With regard to claims 9 and 20, Vincenti in view of Nolin discloses the apparatus and method of Claims 1 and 9 as set forth above, but fails to further discloses wherein the fastening channel includes one or more members having an arcuate cross-sectional shape configured to approximate the arcuate cross-sectional shape of the uninsulated ductwork.  
Rowan discloses tubular duct members that are configured in both rectangular and round cross sections, demonstrating that uninsulated tubular ducts of round cross section and rectangular cross section are functional equivalents.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a duct board insulating envelope assembly configured to engage a round cross section duct such as the one demonstrated by Rowan, in order to allow the Vincenti in view of Nolin device to be used to add an insulating assembly to an existing uninsulated round cross section ductwork.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those reference cited in the PTO 892 not made of record above, disclose insulating assemblies having some of the claimed features.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753